Citation Nr: 0114351	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-20 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of chronic dislocation of the left (minor) shoulder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had verified active duty from June 1947 to June 
1950.
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which continued a 20 percent rating for the 
veteran's left shoulder disability. 

Although the veteran requested a Travel Board hearing at the 
RO, he withdrew his request for any type of hearing in his 
August 2000 VA Form 9.  38 C.F.R. § 20.704(e) (2000). 


FINDING OF FACT

The veteran's left shoulder disability is characterized by 
severe degenerative arthritis, abduction and extension 
restricted to 60 degrees, crepitation with any range of 
motion, extremely limited active motion of his shoulder and 
very limited use of his left arm due to pain, affecting his 
ability to perform activities of daily living with his left 
arm.


CONCLUSION OF LAW

The schedular criteria for a 30 percent rating for residuals 
of chronic dislocation of the left (minor) shoulder have been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5201 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The veteran essentially contends that a 20 percent rating for 
his arthritic left shoulder disability does not accurately 
reflect the severity of his disability.  The Board is 
satisfied that all relevant facts have been properly 
developed, and no further assistance to the veteran is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C. § 5103A of the VCAA.  The Board does 
not know of any additional relevant evidence, which is 
available.  The Board also finds that requirements regarding 
notice, which must be provided to the veteran pursuant to the 
VCAA, have been satisfied by the June 2000 statement of the 
case provided to the veteran by the RO.  The March 2000 
private treatment record and July 1997 and April 2000 VA 
examination reports, which evaluated the status of the 
veteran's left shoulder disability, are adequate for rating 
purposes and a remand is not warranted.

In an August 1978 rating decision, the veteran was granted 
service connection for a left shoulder disability, 
characterized as residuals of chronic dislocation of the left 
(minor) shoulder, and assigned a noncompensable disability 
rating, effective from May 1978.  In a June 1994 decision, 
the Board increased the veteran's left shoulder disability 
rating to 20 percent.  This 20 percent disability rating has 
made retroactive to May 1978 by a January 1997 RO decision 
and has remained unchanged.

At a July 1997 VA examination, the veteran complained mainly 
of pain in the left shoulder and weakness.  He added that he 
avoided using his left arm secondary to pain and weakness, as 
the pain was worse with any arm motion.  On examination 
muscle wasting was noted in the left shoulder and he had 
bilateral Depuytren's contractures.  The veteran held his 
left arm in a guarded position and avoided moving it during 
the history and physical.  He also avoided moving his left 
shoulder when dressing and undressing for the examination.  
Range of motion was decreased with abduction and with 
internal and external rotation.  Motor strength was 4/5 in 
the left shoulder and left elbow and bilateral grips were 
4/5.  X-rays of the left shoulder revealed no acute bony or 
soft tissue abnormality but some narrowing of the 
glenohumeral joint was noted without significant hypertrophic 
changes or sclerosis.  The diagnosis was status post trauma 
to the left shoulder with decreased shoulder function.

A March 2000 outpatient treatment record from the North 
Mississippi Sports Medicine & Orthopedic Clinic indicates 
that a recent magnetic resonance imaging (MRI) scan showed no 
full thickness rotator cuff tears but did show small areas of 
tendonopathy or tendinosis.  There was subchondral marrow 
deformity consistent with arthritic problems in the humeral 
head.  Consideration of a shoulder replacement and continued 
rotator cuff strengthening program to maintain his range of 
motion was recommended with follow-up as needed.

At an April 2000 VA examination, the veteran reported that he 
injured his left shoulder while attempting to load some cargo 
when stationed in China with the Marines.  He related that, 
after the injury, he was sent back to the United States, 
where he was told he had dislocated his left shoulder, and 
that over the next few years his left shoulder got 
progressively worse with increased stiffness.  The veteran 
stated that he had extremely limited use of his shoulder and 
complained of pain every day but most specifically at night.  
He indicated that he had tried some anti-inflammatories and 
physical therapy with little relief and that he essentially 
had no confidence in his left arm anymore and was unable to 
do anything with it.  The veteran rated his pain on a scale 
of 1 to 10 with 10 being the worse as 8 to 9 on a bad day and 
7 on a good day.  On examination, he had moderately severe 
atrophy of his rotator cuff musculature as well as the 
deltoid on the left.  Actively, he could abduct and forward 
flex to 60 degrees; passively he could abduct and forward 
flex to 90 degrees.  He had internal rotation to his back 
pocket and external rotation to approximately 30 degrees.  
There was crepitation to any range of motion and extreme pain 
and apprehension with motion.  His biceps, triceps, wrist 
flexion and extensors, as well as hand intrinsics, were 5/5.  
His reflexes were 2+ and symmetric bilaterally.  X-rays 
revealed moderate degenerative changes with inferior and 
posterior osteophytes off the humeral head.  He had 
essentially bone to bone contact with his glenoid and humeral 
head.  The impression was severe degenerative arthritis of 
the left shoulder with extremely limited active motion about 
his shoulder due to pain and very limited use of his left arm 
secondary to pain with any type of exertion and lifting.  The 
examiner added that the veteran was significantly disabled in 
the use of his left arm and in his ability to perform daily 
living activities with his left arm.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1.  However, the current level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).
The veteran has urged special consideration for arthritis and 
pain.  Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as arthritis, 
degenerative under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2000).  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
As such, the veteran's left shoulder disability has been 
rated at 20 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5201 and 5203.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5201, 5203 (2000).  Diagnostic Code 5201 
provides that a 20 percent rating is warranted if range of 
motion is limited to shoulder level (20 percent for major or 
minor joint); a 20 percent rating is warranted for limitation 
of motion of the minor arm when range of motion is restricted 
to midway between the side and shoulder level; and a 30 
percent rating requires that range of motion be restricted to 
25 degrees from the side.  As noted, the veteran's disability 
also is rated at 20 percent, the maximum rating available 
under Diagnostic Code 5203 pertaining to impairment of the 
clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 
5203.  Therefore, the veteran's disability must be rated 
under a different diagnostic code in order to be assigned a 
higher evaluation.

Other potentially applicable diagnostic codes possessing 
ratings greater than 20 percent for the minor joint are 
Diagnostic Code 5200 for ankylosis of scapulohumeral 
articulation; and Diagnostic Code 5202 for other impairment 
of the humerus.  Diagnostic Code 5202, pertaining to other 
impairment of the humerus, provides that a 40 percent rating 
is warranted for fibrous union of the humerus.  Evaluations 
in excess of 40 percent require nonunion of the humerus 
(false flail joint) or loss of the head of the humerus (flail 
shoulder). 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 
(2000).  

With respect to Diagnostic Code 5202, there is no medical 
evidence of fibrous union of the humerus, non-union or other 
indicia of more significant impairment.  Likewise, Diagnostic 
Code 5200 is inapplicable because there is no evidence of 
ankylosis of the scapulohumeral articulation, although the 
Board observes that the veteran has been shown to have 
extremely limited active motion about his left shoulder.  
Since the veteran has arthritis, the most appropriate 
diagnostic code would be Diagnostic Code 5201.

On examination in April 2000, his active abduction and 
extension were restricted to 60 degrees and he lacked full 
internal and external rotation.  There was crepitation to any 
range of motion and extreme pain and apprehension with 
motion.  The impression was severe degenerative arthritis of 
the left shoulder with extremely limited active motion about 
his shoulder due to pain and very limited use of his left arm 
secondary to pain with any type of exertion and lifting.  The 
Board notes that range of motion to 60 degrees is a little 
below shoulder level with 90 degrees being shoulder level and 
would normally warrant no more than a 20 percent rating under 
Diagnostic Code 5201.  38 C.F.R. § 4.71, Plate I.  However, 
with consideration of the veteran's pain on motion and 
weakness, the limitation of arm motion more nearly 
approximates (38 C.F.R. § 4.7) to 25 degrees from the side.  
The Board notes that the veteran has complained of nightly 
shoulder pain and that his left shoulder disability 
interferes with his daily living activities.  The VA examiner 
confirmed that the veteran was significantly disabled in the 
use of his left arm and in his ability to perform daily 
living activities with his left arm.  It is also pertinent to 
note that the radiologic evidence revealed essentially bone 
to bone contact with his glenoid and humeral head.  Applying 
the regulatory provisions regarding additional functional 
loss due to pain and weakness as outlined in 38 C.F.R. §§ 
4.40 and 4.45, and with consideration of 38 C.F.R. § 4.7, the 
Board finds that the veteran's left shoulder range of motion 
is effectively limited to 25 percent from the side and no 
more so as to warrant the next higher rating of 30 percent 
under Diagnostic Code 5201.  38 C.F.R. §§ 4.7, 4.40, 4.45; 
DeLuca, 8 Vet. App. at 205-57 (1995).  Accordingly, the 
assignment of a 30 percent rating, the maximum evaluation 
allowed for a minor arm under Diagnostic Code 5201, is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's service-connected shoulder 
disability has resulted in frequent hospitalizations or 
caused marked interference in his employment beyond that 
accounted for by the assigned rating.  The Board is therefore 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 30 percent rating for residuals of chronic 
dislocation of the left (minor) shoulder is granted.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

